Citation Nr: 0843472	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-28 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chloracne, including as 
secondary to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970, including in-country service in Vietnam from 
February 1969 to February 1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran contends that he has a skin condition of the 
face, back, shoulders, and stomach that has resulted in 
scarring, which he reports began during service and has been 
persistent since.   

Service medical records are devoid of evidence of treatment 
for a skin condition.  However, the veteran has submitted 
photographs from his time in service to support his 
contention that he did not have a skin condition prior to 
service, but developed one approximately two months after 
arriving in country in Vietnam.  

Post-service private treatment records indicate that, in 
December 2005, the veteran was diagnosed with chloracne of 
the eyes and was noted to have various comedones around both 
eyes and some scarring of the back and abdomen consistent 
with chloracne.  Additionally, in March 2006, the veteran's 
private doctor diagnosed him with acneform disease consistent 
with chloracne of the face, back, and abdomen.  Finally, a 
June 2005 VA hypertension examination noted that the 
veteran's skin showed numerous scars on the anterior 
abdominal wall and the back related to a recurrent rash 
following his tenure of duty in Vietnam.   

A VA examination determining whether the veteran has a skin 
condition, including chloracne or an acneform disease 
consistent with chloracne, and if so, whether such condition 
is related to, or caused by, his military service, including 
as a result of exposure to herbicides in Vietnam, is 
necessary in this case before the Board renders a decision.   
See 38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  On remand, additional VA 
treatment records regarding the veteran's skin condition 
should also be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a 
complete copy of the veteran's treatment 
records pertaining to a skin condition 
from the Albany, Georgia VA Clinic, 
dated from 1992 forward; and from the 
Tampa, Florida, VA Medical Center, dated 
from June 2005 forward.  

2.  Thereafter, schedule the veteran 
for a VA examination by a 
dermatologist.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the doctor 
in conjunction with the examination.  
All necessary tests should be 
conducted.

The doctor provide a diagnosis for all 
current skin conditions found to be 
present, including, but not limited to, 
chloracne or any acneform disease 
consistent with chloracne.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent or greater 
probability) that any currently 
diagnosed skin condition (a) had its 
onset during active service from 
December 1967 to December 1970; (b) or 
in the case of chloracne or any 
acneform disease consistent with 
chloracne, between December 1967 and 
February 1971; or (c) is related to any 
in-service disease or injury, including 
herbicide exposure in Vietnam.  

In providing this opinion, the doctor 
should specifically review the 
photographs of the veteran during 
service and acknowledge his report of 
continuity of symptomatology since 
service, as well as the other lay 
statements of record.  

The doctor must provide a comprehensive 
report including complete rationales 
for all opinions and conclusions 
reached, citing the objective medical 
findings leading to the conclusions.

3.  Finally, readjudicate the veteran's 
claim on appeal.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).

_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

